



Exhibit 10.1


AMENDMENT NO. 1 AND EXTENSION AGREEMENT
AMENDMENT NO. 1 AND EXTENSION AGREEMENT (this “Amendment”) dated as of July 19,
2018 among MOLSON COORS BREWING COMPANY, a Delaware corporation (the “Company”),
MOLSON COORS BREWING COMPANY (UK) LIMITED, MOLSON CANADA 2005, MOLSON COORS
CANADA INC. and MOLSON COORS INTERNATIONAL LP, each a subsidiary of the Company
(together with the Company, the “Borrowers”); the LENDERS that are signatories
to this Amendment, CITIBANK, N.A., as administrative agent under the Credit
Agreement referred to below (in such capacity, the “Administrative Agent”) and
as an Issuing Bank, and BANK OF AMERICA, N.A. and MUFG BANK, LTD. (formerly
known as The Bank of Tokyo Mitsubishi UFJ, Ltd.), as Issuing Banks.
The Borrowers, the other Borrowing Subsidiaries from time to time party thereto,
the lenders from time to time party thereto, the Issuing Banks from time to time
party thereto and the Administrative Agent are parties to a Credit Agreement
dated as of July 7, 2017 (as amended, supplemented or otherwise modified and in
effect immediately prior to the effectiveness of this Amendment, the “Credit
Agreement”).
Pursuant to Section 10.02(b) of the Credit Agreement, the Company has requested
that the Administrative Agent and the Lenders amend or waive certain provisions
of the Credit Agreement as set forth herein.
Pursuant to Section 2.08(f) of the Credit Agreement, the Company has requested
that each Lender extend the Maturity Date for one (1) year from July 7, 2022 to
July 7, 2023 as set forth herein (the “Extension”).
Now, therefore, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:
Section 1.Definitions. Except as otherwise defined in this Amendment, terms
defined in the Credit Agreement are used herein as defined therein.


Section 2.Limited Waiver under the Credit Agreement. At the request of the
Borrowers, the Lenders hereto hereby waive the notice period set forth in
Section 2.08(f) of the Credit Agreement, which requires that the Company provide
notice of its request for an extension of the Maturity Date under the Credit
Agreement by the date that is not less than 30 nor more than 60 days prior to
any anniversary of the Closing Date (the “Waiver”), such Waiver to be effective
solely in connection with the Extension provided under this Amendment.


Section 3.Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 5 hereof, but effective as of the date hereof, the Credit
Agreement shall be amended as follows:
3.01     References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby.
3.02    Certain Defined Terms.
(a)The following definitions shall be added in the appropriate alphabetical
location in Section 1.01 of the Credit Agreement as follows:
“Amendment No. 1” means that certain Amendment No. 1 and Extension Agreement
dated as of July 19, 2018, among the Administrative Agent, the Lenders party
thereto and the Borrowers.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“LIBOR” means the London Interbank Offered Rate.
“LIBOR Successor Rate” has the meaning set forth in Section 2.13(b).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, Interest Period, timing and frequency of determining rates and





--------------------------------------------------------------------------------





making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent and with the consent
of the Company (such consent not to be unreasonably withheld, delayed or
conditioned), to reflect the adoption of such LIBOR Successor Rate and to permit
the administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines with the consent of the Company (such consent not to be unreasonably
withheld, delayed or conditioned)).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Scheduled Unavailability Date” has the meaning set forth in Section 2.13(b).
(b)The following definitions shall be amended to read in their entirety as
follows:
“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a
Eurocurrency Loan with a one month Interest Period commencing on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%.
Any change in the Alternate Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective from and including the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.13 hereof, then the Alternate Base Rate shall be
the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above.
“Loan Documents” means this Agreement, Amendment No. 1, each Borrowing
Subsidiary Agreement, each Borrowing Subsidiary Termination, the Subsidiary
Guarantee Agreement, each Issuing Bank Agreement, each B/A and each Letter of
Credit, letter of credit application or any promissory note delivered pursuant
to this Agreement.
“Maturity Date” means July 7, 2023 or such later date to which the Maturity Date
may be extended pursuant to Section 2.08(f), in each case unless such day is not
a Business Day, then it shall be the immediately preceding Business Day.
3.03    Alternate Rate of Interest. Section 2.13 of the Credit Agreement shall
be amended and restated in its entirety to read as follows:
SECTION 2.13. Alternate Rate of Interest.
(a)If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:


(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or


(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans as
Eurocurrency Loans included in such Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Borrowing
Request that requests a Eurocurrency Borrowing shall be ineffective and the
applicable Borrower may instead request an ABR Borrowing not later than 12:00
noon, Local Time, on the date of the proposed Borrowing and (ii) any Interest
Election Request that requests the conversion or continuation of any Borrowing
as a Eurocurrency Borrowing shall be ineffective, and such Borrowing shall be
converted to or continued on the last day of the Interest Period applicable
thereto (A) if such Borrowing is denominated in US Dollars (except for a
Borrowing by a UK Borrowing Subsidiary), as an ABR Borrowing or (B) if such
Borrowing is denominated in any other currency, or if such Borrowing is
denominated in US Dollars and made by a UK Borrowing Subsidiary, as a Borrowing
bearing interest at such rate as the Lenders and the Company may agree
adequately reflects the costs to the Lenders of making or maintaining their
Loans (or, in the absence of such agreement, shall be repaid as of the last day
of the current Interest Period applicable thereto).







--------------------------------------------------------------------------------





(b)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Required Lenders notify the
Administrative Agent (with a copy to the Company) that the Required Lenders have
determined, that:


(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBO Rate
is not available or published on a current basis and such circumstances are
unlikely to be temporary; or


(ii)the supervisor for the administrator of the LIBO Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBO Rate shall
no longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”),


then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Company may amend this Agreement to replace LIBOR with an alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein) that has been broadly accepted by the syndicated
loan market in the United States in lieu of LIBOR (any such proposed rate, a
“LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and, notwithstanding anything to the contrary in Section
10.02, any such amendment shall become effective at 5:00 p.m. (New York City
time) on the fifth Business Day after the Administrative Agent shall have posted
such proposed amendment to all Lenders unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
notice that such Required Lenders do not accept such amendment.


If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist, the obligation of the Lenders to make or maintain
Eurocurrency Loans shall be suspended (to the extent of the affected
Eurocurrency Loans or Interest Periods).  Upon receipt of such notice, the
applicable Borrower may revoke any pending request for a Eurocurrency Borrowing
of, conversion to or continuation of Eurocurrency Loans (to the extent of the
affected Eurocurrency Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for (x) in the case of a
Borrowing denominated in US Dollars, a Borrowing of ABR Loans in the amount
specified therein, (y) in the case of a Borrowing denominated in Canadian
Dollars, a Borrowing of Canadian Base Rate Loans in the amount specified therein
and (z) in the case of a Borrowing denominated in Sterling or Euro, a Borrowing
of Loans bearing interest at a rate for short term borrowings of Sterling or
Euro, as applicable, determined in good faith by the Administrative Agent in a
manner substantially consistent with market practice and with the consent of the
Company (such consent not to be unreasonably withheld, delayed or conditioned),
in each case in the amount specified therein.


3.04    Waivers; Amendments. Section 10.02(b) of the Credit Agreement is hereby
amended by adding “, Section 2.13(b)” immediately following the first reference
to “Section 2.08(e)”.


3.05    Certain ERISA Matters. Article X of the Credit Agreement is hereby
amended to add a new Section 10.18 as follows:
SECTION 10.18. Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Loan Party, that at least one of the
following is and will be true:


(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,


(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1





--------------------------------------------------------------------------------





(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,


(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or


(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.


(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Company or any other
Loan Party, that:


(i)    none of the Administrative Agent or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),


(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),


(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),


(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and


(v)no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.


(c)The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the





--------------------------------------------------------------------------------





Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.


(d)Notwithstanding any provision herein, Section 10.18(b) above shall not apply
to the extent that the regulations under Section 3(21) of ERISA issued by the
U.S. Department of Labor on April 8, 2016 are rescinded or otherwise revoked,
repealed, vacated or no longer effective.


Section 4.Representations and Warranties. To induce the Lenders, the Issuing
Banks and the Administrative Agent to enter into this Amendment, each Borrower
hereby represents and warrants to the Lenders, the Issuing Banks and the
Administrative Agent as follows:
4.01    (i) Each Borrower has all corporate power and authority to execute,
deliver and perform its obligations under this Amendment, (ii) this Amendment
has been duly executed and delivered by each Borrower and (iii) this Amendment
constitutes a legal, valid and binding obligation of each Borrower, enforceable
against each Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and, in
the case of obligations of UK Borrowing Subsidiaries, the time barring of claims
under the Limitation Acts and the possibility that an undertaking to assume
liability for or indemnify a person against non-payment of the UK stamp duty may
be void.


4.02    The representations and warranties set forth in Article III of the
Credit Agreement (after giving effect to the amendments contemplated herein),
other than those set forth in Sections 3.04(b) and 3.06(a) thereof are true and
correct in all material respects as of the date hereof as if made on and as of
the date hereof (except that any such representation given as of a particular
date shall be true and correct in all material respects as of that date).


4.03    As of the Amendment No. 1 Effective Date (as defined below) and after
giving effect to the Waiver and the amendments contemplated herein, no Default
or Event of Default shall have occurred and be continuing.


Section 5.Conditions Precedent. The Waiver set forth in Section 2 hereof and the
amendments set forth in Section 3 hereof shall become effective upon the date on
which the following conditions precedent are first satisfied (the “Amendment No.
1 Effective Date”):


(a)the Administrative Agent (or its counsel) shall have received either (i) a
counterpart of this Amendment signed by each of the Borrowers, each Issuing Bank
and each Lender party to the Credit Agreement as of the date hereof or (ii)
written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Amendment) that such
party has signed a counterpart of this Amendment;


(b)the Administrative Agent shall have received (i) a consent fee for the
accounts of each Lender that consents to the Extension (each, an “Extending
Lender”) equal to 0.03% of the Commitment of each Extending Lender immediately
after the Amendment No. 1 Effective Date, which shall be payable to the
Administrative Agent for the accounts of the Extending Lenders on the Amendment
No. 1 Effective Date and (ii) all other fees required to be paid on or prior to
the Amendment No. 1 Effective Date by the Company under any separate letter
agreement; and


(c)the Administrative Agent, the Lenders and the Issuing Banks shall have
received payment of all reasonable fees and expenses (including fees and
disbursements of counsel for the Administrative Agent) payable under the Credit
Agreement and invoiced two days prior to the Amendment No. 1 Effective Date.


Section 6.Confirmation of Guarantee. The Company (a) confirms its obligations
under the guarantee set forth in Article VIII of the Credit Agreement, (b)
confirms that the obligations of the other Borrowers under the Credit Agreement
as amended hereby are entitled to the benefits of such guarantee, (c) confirms
that the obligations of the other Borrowers under the Credit Agreement as
amended hereby constitute “Obligations” (as defined in the Credit Agreement) and
(d) agrees that the Credit Agreement as amended hereby is the Credit Agreement
under and for all purposes of such guarantee.







--------------------------------------------------------------------------------





Section 7.Reaffirmation of Obligations. The Credit Agreement and each of the
other Loan Documents, as specifically amended by this Amendment, are and shall
continue to be in full force and effect and each Borrower hereby ratifies the
Credit Agreement and each other Loan Document to which such Borrower is a party
and acknowledges and reaffirms (a) that it is bound by all terms of the Credit
Agreement and the other Loan Documents applicable to it and (b) that it is
responsible for the observance and full performance of its obligations.


Section 8.Entirety. This Amendment, together with the other Loan Documents,
embody the entire agreement among the parties hereto and supersede all prior
agreements and understandings, oral or written, if any, relating to the subject
matter hereof.


Section 9.Miscellaneous.
 
9.01    Except as herein provided, the Credit Agreement shall remain unchanged
and in full force and effect. This Amendment shall constitute a “Loan Document”
for all purposes of the Credit Agreement and the other Loan Documents. This
Amendment may be executed in any number of counterparts, all of which taken
together shall constitute one and the same amendatory instrument and any of the
parties hereto may execute this Amendment by signing any such counterpart.
Delivery of a counterpart by electronic transmission shall be effective as
delivery of a manually executed counterpart hereof. This Amendment shall be
governed by, and construed in accordance with, the law of the State of New York.


9.02    The provisions of Sections 10.03 (Expenses; Indemnity; Damage Waiver);
10.06 (Counterparts; Integration; Effectiveness); 10.09 (Governing Law;
Jurisdiction; Consent to Service of Process); 10.10 (Waiver of Jury Trial); and
10.12 (Confidentiality) of the Credit Agreement shall apply with like effect to
this Amendment.


Section 10.No Waivers. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender, the Administrative Agent or any other
party under any of the Loan Documents, nor constitute a waiver of any provision
of any of the Loan Documents, all of which are ratified and affirmed in all
respects and shall continue in full force and effect.


Section 11.Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.


Section 12.Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment.


[Signature Pages Follow.]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


MOLSON COORS BREWING COMPANY
By
/s/ E. Lee Reichert
 
Name:E. Lee Reichert
 
Title:Chief Legal and Corporate Affairs Officer and Secretary



MOLSON COORS BREWING COMPANY (UK) LIMITED
By
/s/ Kristin Wolfe
 
Name:Kristin Wolfe
 
Title:Secretary



MOLSON CANADA 2005
By
/s/ Jan Faryaszewski
 
Name:Jan Faryaszewski
 
Title:Chief Financial Officer
 
 
By
/s/ Paul Holden
 
Name:Paul Holden
 
Title:VP, Legal & Industry Affairs



MOLSON COORS CANADA INC.
By
/s/ Jan Faryaszewski
 
Name:Jan Faryaszewski
 
Title:Chief Financial Officer
 
 
By
/s/ Paul Holden
 
Name:Paul Holden
 
Title:VP, Legal & Industry Affairs



MOLSON COORS INTERNATIONAL LP
By
/s/ Michael J. Rumley
 
Name:Michael J. Rumley
 
Title:Vice President, Treasurer












--------------------------------------------------------------------------------





CITIBANK, N.A., as Administrative Agent, an Issuing Bank and a Lender
By
/s/ Carolyn Kee
 
Name:Carolyn Kee
 
Title:Vice President





BANK OF AMERICA, N.A., as an Issuing Bank and a Lender
By
/s/ Nicholas Cheng
 
Name:Nicholas Cheng
 
Title:Director





MUFG BANK, LTD. (formerly known as The Bank of Tokyo Mitsubishi UFJ, Ltd.), as
an Issuing Bank and a Lender
By
/s/ Victor Pierzchalski
 
Name:Victor Pierzchalski
 
Title:Authorized Signatory








--------------------------------------------------------------------------------







Bank of Montreal, as a Lender
By
/s/ Joan Murphy
 
Name:Joan Murphy
 
Title:Managing Director








--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA, as a Lender
By
/s/ Annie Carr
 
Name:Annie Carr
 
Title:Authorized Signatory








--------------------------------------------------------------------------------







ROYAL BANK OF CANADA, as a Lender
By
/s/ Julia Ivanova
 
Name:Julia Ivanova
 
Title:Authorized Signatory








--------------------------------------------------------------------------------







UBS AG, Stamford Branch, as a Lender
By
/s/ Darlene Arias
 
Name:Darlene Arias
 
Title:Director
 
 
By
/s/ Houssem Daly
 
Name:Houssem Daly
 
Title:Associate Director








--------------------------------------------------------------------------------







COOPERATIEVE RABOBANK U.A., New York Branch, as a Lender
By
/s/ Chris Grimes
 
Name:Chris Grimes
 
Title:Executive Director
 
 
By
/s/ Erin MacEachern
 
Name:Erin MacEachern
 
Title:Vice President








--------------------------------------------------------------------------------







LLOYDS BANK PLC, as a Lender
By
/s/ Kamala Basdeo
 
Name:Kamala Basdeo
 
Title:Assistant Manager
 
 
By
/s/ Jennifer Larrow
 
Name:Jennifer Larrow
 
Title:Assistant Manager








--------------------------------------------------------------------------------







The Bank of Nova Scotia, as a Lender
By
/s/ Sangeeta Shah
 
Name:Sangeeta Shah
 
Title:Director
 
 








--------------------------------------------------------------------------------







The Northern Trust Company, as a Lender
By
/s/ Molly Drennan
 
Name:Molly Dreenan
 
Title:Senior Vice President
 
 








